NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID E. KELLY,                                 No.    18-15046

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02572-GMS

 v.
                                                MEMORANDUM*
JOSEPH M. ARPAIO; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, SILVERMAN, and TALLMAN, Circuit Judges.

      David E. Kelly appeals pro se from the district court’s summary judgment in

his copyright infringement action. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Worth v. Selchow & Righter Co., 827 F.2d 569, 571 (9th Cir.

1987). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Kelly’s copyright

infringement claims arising on or before December 2012, because the claims were

time-barred. See 17 U.S.C. § 507(b) (three-year statute of limitations for copyright

infringement claims); Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 706-

07 (9th Cir. 2004) (statute of limitations for copyright infringement claims begins

to run when the copyright owner discovers, or reasonably could have discovered,

the infringement).

      The district court properly granted summary judgment on Kelly’s copyright

infringement claims arising after December 2012 because Kelly failed to raise a

genuine dispute of material fact as to whether defendants violated any of the

exclusive rights conferred by the Copyright Act. See Adobe Sys. Inc. v.

Christenson, 809 F.3d 1071, 1076 (9th Cir. 2015) (copyright infringement requires

violation by infringer of at least one of the exclusive rights conferred by the

Copyright Act).

      We lack jurisdiction to consider Kelly’s challenge to the district court’s

order granting defendants’ motion for attorney’s fees and costs because Kelly did

not file a notice of appeal after entry of the district court’s order awarding

attorney’s fees and costs. See Stephanie-Cardona LLC v. Smith’s Food & Drug

Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“A timely notice of appeal is a non-

waivable jurisdictional requirement.”).


                                           2                                      18-15046
      We reject as unsupported by the record Kelly’s contentions regarding

judicial misconduct and bias.

      AFFIRMED.




                                        3                                    18-15046